Order                                                  Michigan Supreme Court
                                                             Lansing, Michigan

  October 5, 2016                                             Robert P. Young, Jr.,
                                                                         Chief Justice

                                                               Stephen J. Markman
                                                                    Brian K. Zahra
  152810                                                    Bridget M. McCormack
                                                                  David F. Viviano
                                                              Richard H. Bernstein
                                                                    Joan L. Larsen,
  MIDWEST MEMORIAL GROUP LLC,                                                 Justices
  ACACIA PARK CEMETERY, ALBION
  MEMORY GARDENS, CADILLAC
  MEMORIAL GARDENS EAST, CADILLAC
  MEMORIAL GARDENS WEST, CHAPEL
  GARDENS, EASTLAWN MEMORIAL
  GARDENS AND MAUSOLEUM, ELM LAWN
  CEMETERY, FLORAL VIEW MEMORIAL
  GARDENS, FOREST LAWN MEMORIAL
  GARDENS, GARDEN OF REST MEMORIAL
  PARK, GRACELAND MEMORIAL PARK AND
  MAUSOLEUM, GRANDLAWN CEMETERY
  AND MAUSOLEUM, HILLCREST MEMORIAL
  PARK, KENT MEMORIAL GARDENS,
  MIDLAND MEMORIAL GARDENS, MOUNT
  HOPE MEMORIAL GARDENS, NORTHLAND
  CHAPEL GARDENS, OAKLAND HILLS
  MEMORIAL GARDENS, OAKLAWN CHAPEL
  GARDENS, OAKVIEW CEMETERY,
  OAKWOOD MEMORIAL MAUSOLEUM,
  RESTLAWN MEMORIAL GARDENS,
  ROSELAND PARK CEMETERY, ROSELAWN
  MEMORIAL GARDENS, UNITED MEMORIAL
  GARDENS, WASHTENONG MEMORIAL
  PARK AND MAUSOLEUM, WOODLAWN
  CEMETERY, and WOODMERE CEMETERY,
            Plaintiffs-Appellees,
  v                                      SC: 152810
                                         COA: 322338
                                         Ingham CC: 10-000025-CR
  CITIGROUP GLOBAL MARKETS INC d/b/a
  SMITH BARNEY, CURRIE KENDALL, PETER
  JENSEN, CLAYTON SMART, KIMBERLY
  SINGER, MARK SINGER, MKS FAMILY LLC,
  INTERNATIONAL FUND SERVICES,
            Defendants,
  and
                                                                                                              2


PLANTE & MORAN PLLC,
         Defendant-Appellant.

___________________________________________/

      On order of the Court, the application for leave to appeal the September 17, 2015
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court prior to the
completion of the proceedings ordered by the Court of Appeals.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 5, 2016
       s0928
                                                                            Clerk